DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and arguments filed 4/27/2021 have been carefully considered, but are not completely persuasive.
	Claims 1-10, 12-21 are under examination.  Claim 11 has been canceled, and claims 19-21 are newly added.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1, 16 and 18 are independent.
Such claim limitation(s) is/are: ”A computer-implemented method for assessing a diversity measure…” “measuring a statistical distribution of the sample population of immune cells using a nucleic acid sequencing device or mass spectrometer” in claim 1; 

Similarly, claims 16 and 18, wherein the processors are configured to perform the same limitations. The processors, nucleic acid sequencing device and/or mass spectrometer are the generic placeholder, and the specialized functions are listed:
“a measurement unit configured to: …compute a statistical distribution of the sample population of immune cells…including at least in part a nucleic acid sequencing device or mass spectrometer” in claim 16.
In claim 18: “instructions that, when executed by a computing device, cause the computing device to perform one or more operation comprising… measuring…including using a nucleic acid sequencing device or mass spectrometer…”. 
In the dependent claims: in claims 2-4 and 15 it is unclear if the limitations further modifies the sequencing device or mass spectrometer or if these modify a previously treated parameter.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-21 fail to particularly point out and distinctly claim the subject matter which applicant regards as his invention under 35 USC 112(b) or 112 second paragraph.  Claims 1, 16 and 18 are independent.
Such claim limitation(s) is/are: ”A computer-implemented method for assessing a diversity measure…” “measuring a statistical distribution of the sample population of immune cells using a nucleic acid sequencing device or mass spectrometer” in claim 1; 
 The nucleic acid sequencing device and/or the mass spectrometer are the generic placeholder, and the listed limitation is the specialized function.
configured to perform the same limitations. The processors, nucleic acid sequencing device and/or mass spectrometer are the generic placeholder, and the specialized functions are listed:
“a measurement unit configured to: …compute a statistical distribution of the sample population of immune cells…including at least in part a nucleic acid sequencing device or mass spectrometer” in claim 16.
In claim 18: “instructions that, when executed by a computing device, cause the computing device to perform one or more operation comprising… measuring…including using a nucleic acid sequencing device or mass spectrometer…”. 
In the dependent claims: in claims 2-4 and 15 it is unclear if the limitations further modifies the sequencing device or mass spectrometer or if these modify a previously treated parameter.  
Each of these invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim 1 fails to particularly point out and distinctly claim the actual structures, algorithms and/or step-by-step procedures required to achieve the specialized functions.  The limitation “using a nucleic acid sequencing device or a mass spectrometer” is not a specialized structure, nor does it clearly provide the step by step procedures for determining a statistical distribution of the sample population”  A nucleic acid sequencing device comprises elements for performing the sequencing reactions, and providing the sequence read data files.  A general purpose nucleic acid sequence device does not appear to comprise the specialized instructions or 

The claims fail to particularly point out and distinctly claim the algorithms, step-by-step procedures or structures which are required to achieve the stated goals.  The minimal, sufficient set of algorithms which are required to perform the identified specialized function are lacking.  While the claims are read in light of the specification, limitations from the specification cannot be read into the claims. 
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).”
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
Therefore, claims 1-10, 12-21 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Limitations in claims 1, 16 and 18 invoke 35 USC 112 6th as set forth above.  Such claim limitation(s) is/are: ”A computer-implemented method for assessing a diversity measure…” “measuring a statistical distribution of the sample population of immune cells using a nucleic acid sequencing device or mass spectrometer” in claim 1; 
 The nucleic acid sequencing device and/or the mass spectrometer are the generic placeholder, and the listed limitation is the specialized function.
Similarly, claims 16 and 18, wherein the processors are configured to perform the same limitations. The processors, nucleic acid sequencing device and/or mass spectrometer are the generic placeholder, and the specialized functions are listed:
“a measurement unit configured to: …compute a statistical distribution of the sample population of immune cells…including at least in part a nucleic acid sequencing device or mass spectrometer” in claim 16.
In claim 18: “instructions that, when executed by a computing device, cause the computing device to perform one or more operation comprising… measuring…including using a nucleic acid sequencing device or mass spectrometer…”. 

The claims require that the nucleic acid sequencing device or the mass spectrometer perform the specialized function of measuring a statistical distribution of the sample population of immune cells.  The limitation “using a nucleic acid sequencing device or a mass spectrometer” is not a specialized structure, nor does it clearly provide the step by step procedures for determining a statistical distribution of the sample population”  A nucleic acid sequencing device comprises elements for performing the sequencing reactions, and providing the sequence read data files.  A general purpose nucleic acid sequence device does not appear to comprise the specialized instructions or software necessary to carry out the identified specialized functions, as a nucleic acid sequencing device does not appear to be used routinely to perform these steps.  The specification merely asserts that a nucleic acid sequencer or mass spectrometer can perform the calculations at [0050].  The specification discusses the computing structures at [0119-0133] however these do not set forth specific structures or steps of a nucleic acid sequencing device or mass spectrometer that can carry out the specialized function.  Appendix A discloses the programming of Recon, however it is not clear that this is installed on the nucleic acid sequencing device (or mass spectrometer) itself- or whether it is implemented in an associated computer.  The specification does not name a specific nucleic acid sequencing device, or a particular mass-spectrometer.  
To determine what one of skill would have known about nucleic acid sequencers and mass spectrometers as of around 2015, the history and commercially available products were searched.  Wikipedia was a representative source.  Wikipedia defines nucleic acid sequencing 
Similarly, the specification does not name a mass-spectrometer which performs the specialized function.  Wikipedia defines a mass spectrometer as  a device which is used to measure the mass-to-charge ration of ions.  The detector itself comprises an ion source, a mass analyzer and a detector.  The detector then relays the data to a computing element. Data analysis of mass-spectrometry produced spectrum, chromatogram, or contour maps often require additional information such as the ion mode, ion source, origin of the sample, sample preparation, etc.  “Mass spectrometry can measure molar mass, molecular structure, and sample purity. Each of these questions requires a different experimental procedure; therefore, adequate definition of the experimental goal is a prerequisite for collecting the proper data and 
The claims are not supported by a written description which particularly discloses the minimally sufficient set of steps, algorithms or structures required to achieve the stated goals.  As set forth above, a clear linkage between particular algorithms, program code, or structures disclosed in the specification must be made to the particular structures and actions within the claims.  
MPEP 2181.II.B: “For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign.Inc., 545 F.3d 1359, 1367 (Fed. Cir. 2008).” 
“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.”
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C.
112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239...”
When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.”
Applicant’s arguments:
	Applicant’s arguments regarding the rejections related to the limitations triggering 1126th issues have been carefully considered and are mostly persuasive.  However, the specification does not provide the specialized functions attributed to the nucleic acid sequencing devices, or the mass spectrometers, and one of skill would not consider them to be a routine operation of those devices.  
MPEP 2181 states: “For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f)  the Federal Circuit has stated that "a microprocessor can serve as structure for a computer-implemented function only where the claimed function is ‘coextensive’ with a microprocessor itself." EON Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 622, citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). "‘It is only in the rare circumstances where any general-purpose computer without any special programming can perform the function that an algorithm need not be disclosed.’" EON Corp., 785 F.3d at 621, quoting Ergo Licensing, LLC v. CareFusion 303, Inc., 673 F.3d 1361, 1365 (Fed. Cir. 2012). "‘[S]pecial programming’ includes any functionality that is not ‘coextensive’ with a microprocessor or general purpose computer." EON Corp., 785 F.3d at 623 (citations omitted).”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-21 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity, or a natural law without significantly more. Applicant’s arguments will be addressed below.
The MPEP at MPEP 2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes the claims recite computer-implemented methods, an apparatus to perform the method, and computer program products.
With respect to step  (2A)(1) The claims recite an abstract idea of characterizing a set of cell data, through mathematical calculations and model fitting, to achieve a calculated “diversity measure”.  Further, the claims set forth a naturally occurring correlation between naturally occurring immune cell sequences, and a phenotype of diversity.  This is a natural law.  "Claims 
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations and nature-based products that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP2106(b)).
Claims 1, 16 and 18 are independent.  The analysis below only recites limitations from claim 1, as the other claims mirror the same language.
	Mathematical concepts recited in claim 1 include:
 “measuring a statistical distribution of the sample population” (a mathematical description of data, a mathematical concept)
“determining a modified maximum-likelihood estimate… comprises initializing fit of a statistical model…iteratively optimizing the statistical model…” (mathematical calculations or estimations; mathematical concepts)
“calculating the diversity measure…is a representation of the modified maximum likelihood description of the individual’s immune system wherein the estimated parent population is represented by a mixed Poisson model.” (calculation of a value, representative of a phenotype. Mathematical concept)
	The claims recite the following law of nature:

	Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
With respect to step 2A(2):  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d).  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the additional element that is not an abstract idea: “collecting a sample population of immune cells from the individual” which is a data gathering step.
Data gathering steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed.  Data gathering 
	Claim 1 does not recite an additional limitation related to integration of the natural law.
	The claim does not provide a particular step of applying the finally calculated diversity measure in a context which would integrate that judicial exception into a practical application.  To integrate a judicial exception into a practical application, the additional limitation must be specifically identified, and not merely instructions to apply the judicial exception.  The additional limitation must have more than a nominal or insignificant relationship to the identified judicial exception. (MPEP 2106.04(d)(2))
Claims 16 and 18 also recites the additional non-abstract element of  “an apparatus” which comprises processors, and “computer program products”.
	The claims do not describe any specific computational steps by which the “apparatus” or the program product performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer such as the computer readable recording media are used to implement these functions.  The claims require nothing more than a generic computer perform the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not recite integrate that abstract idea into a practical application. (see MPEP 2106.05(f)).
	Dependent claims 2-10, 12-15, 17, 19-21 have been analyzed with respect to 2A.  Dependent claims 2-10, 12-15, 17, 19-21 are all directed to further abstract limitations.  Additional abstract limitations cannot provide an integration into a practical application because they are a part of the judicial exception.  None of these dependent claims recite additional elements which would integrate a judicial exception into a practical application.
(2B) analysis. Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are probed for a specific inventive concept.  The judicial exception alone cannot provide that inventive concept or practical application (MPEP 2106.05).  Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to claim 1: The additional element of data gathering does not rise to the level of significantly more than the judicial exception.  The prior art WO 2010/151416 (Robins et al. PTO-1449) provides steps of obtaining immune cells from an individual for the purpose of measuring an aspect or phenotype of those immune cells.  Further, the prior art Murugan (2012) (PTO-1449) discloses steps of isolating immune cells from an individual for the purpose of measuring and analyzing an aspect of diversity.  Clearly, the prior recognizes that this data gathering element is routine, well understood and conventional in the art of immune cell analysis.  The specification also notes that the use of in silico repertoires of immune cells are sufficient at [0093]. Publicly available data of immune repertoires are used in Experiment #2, starting at [0103]. Therefore, the step of obtaining the immune cell repertoire from an individual was well understood, routine and conventional.  Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive 
	With respect to claims 16 and 18:the computer related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The prior art WO 2010/151416 (Robins, PTO-1449) and Murugan (2012) (PTO-1449) both provide computer systems comprising processors programmed to carry out analysis of immune cells for measures of diversity.  The prior art clearly recognizes that these computing elements are routine, well understood and conventional in the art.  The specification also notes that the methods can be performed on a variety of routine, well understood and conventional computing systems, such as “any mechanism for storing or transmitting information in a form readable by a machine…firmware, software, routines, instructions may be described herein as performing certain actions…that such actions in fact result from computing devices, processors, controllers or other devices…” at [0027]. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	With respect to claim 1: the additional limitations to the law of nature do not rise to the level of significantly more than the judicial exception.  The additional limitations of data gathering in addition to the law of nature do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. These additional limitations constitute a general link to a technological 
	Dependent claims 2-10, 12-15, 17, 19-21 have been analyzed with respect to step 2B. Dependent claims 2-10, 12-15, 17, 19-21 each provide additional abstract limitations.  Further abstract limitations cannot provide significantly more than the judicial exception as they are a part of it.  None of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
	Applicant’s arguments:
With respect to applicant’s arguments that a diversity measure is not abstract, it is not the numerical value that is determined to be abstract in this analysis, it is the steps of calculating that diversity measure.  Those are mathematical steps, mathematical concepts and/or mathematical relationships, which clearly fall within the abstract idea category. MPEP 2106.04(a)(2) section I addresses mathematical concepts which fall within the abstract idea groupings.  “A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.”  

	Applicant appears to be conflating the abstract idea of mathematical calculations, with the identification of the recitation of a natural law.  These are two separate judicial exceptions: collecting naturally occurring immune cell sequences, in order to represent a naturally occurring phenotype, an immune system, is a naturally occurring correlation.  The further “application” of this correlation to measure a diversity of a parent population of immune cells, the naturally occurring initial immune system phenotype, is also a naturally occurring correlation.  The initial parent population of immune cells, the sampled immune cells, their sequences exist and are related to one another whether or not the correlations are made.  The amendment to “assess a diversity measure of an individual’s immune system” clearly recites this correlation between the measured, naturally occurring sample and the phenotype of the individual’s naturally occurring immune system. 
Genetic Techs. Ltd. v. Merial LLC, 818 F.3d 1369, 1375, 118 USPQ2d 1541, 1545 (Fed. Cir. 2016);…;v. a correlation between the presence of myeloperoxidase in a bodily sample (such as blood or plasma) and cardiovascular disease risk, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017);and xi. the natural relationship between a patient’s CYP2D6 metabolizer genotype and the risk that the patient will suffer QTc prolongation after administration of a medication called iloperidone, Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, 887 F.3d 1117, 1135-36, 126 USPQ2d 1266, 1281 (Fed. Cir. 2018).”
	Claims can recite multiple judicial exceptions.  For examination, the MPEP directs that each exception be analyzed with respect to whether it is integrated into a practical application and/or comprises an inventive concept.  Should one or the other reach eligibility, the claim is patent eligible.  The examiner analyzed the claims accordingly, identifying the elements in addition to the exception, and determining whether the elements in addition, alone or in combination, reach patentability.  Neither the abstract idea of mathematic concepts, nor the natural law recited by the claims, reached patent eligibility. “if the claim does not recite any additional element or combination of elements that integrate the selected exception into a practical application, and also does not recite any additional element or combination of elements that amounts to significantly more than the selected exception, then the claim should be considered ineligible. University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 762, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014).”

i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);… vi. Determining the level of a biomarker in blood, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968. See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012).”  The generically stated collection and measurement of an unspecified aspect of the collected cells are akin to those decisions.
	The other independent claims (16, 18) set forth the same as the above, plus computer related elements recited generically as processors, and “measurement units” including the Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” The computer elements of the claims are general purpose computing elements used in their ordinary capacity to carry out the judicial exceptions.
	The addition of the insignificant extra solution activity, and the general purpose computing elements to either judicial exception are insufficient to integrate the exception into a practical application.
	If the claim does not integrate the judicial exception(s) into a practical exception, the claim is probed for the presence of an inventive concept. MPEP 2106.05 I sets forth that “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)).”
 As above, the limitations in addition to the judicial exceptions which recite insignificant extra-solution activity, also do not provide significantly more.  “Limitation that the courts have CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)).” 
	The MPEP also addresses additional limitations of routine computers, or computing elements in a claim reciting a judicial exception at MPEP 2106.05(d): “Limitation that the courts have found not to be enough to qualify as significantly more when recited in a claim with a judicial exception include:…ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)).”
	The examiner also provided evidence that each limitation in addition to the judicial exception was routine, well-understood and conventional in the relevant arts.  Both prior art publications and the specification noted the routine nature of the collection of immune cells, the measurement of some aspect of the collected cells, as well as the use of computer elements such as processors, sequencers, mass spectrometers, and memory, each acting in the way they were designed.
	As an ordered combination: collecting data (extra solution activity) followed by either judicial exception, which takes place using generically recited computing elements, does not not akin to the decision made in the CellzDirect decision, where the combination of the extra-solution activity with the judicial exception was found to be non-routine, non-conventional, and the claim as a whole recited an improvement to the technology. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1050, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016)
	When considered in combination with the judicial exception, the elements in order provide no more than what is well-understood, routine, conventional activity in the field, and append routine, conventional activities known to the industry, specified at a high level of generality.
	Applicant’s argument regarding an improvement in the technology has been carefully considered.  The MPEP notes that the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.  With respect to  arguments that the improvement to the technology is that the claimed method generates a more accurate representation of the diversity of immune cells in an individual, and thus a more accurate representation of the immune system, these arguments have been carefully considered.  but are ultimately are not persuasive. The steps which provide this alleged improvement are the same steps identified as providing the judicial exception(s).
The improvement in the representation of the immune system (carried out by the judicial exception) does not provide an improvement in the technology of measuring an aspect of immune cells in a sample itself, or the technology of the generation of the sequencing read data from the nucleic acid sequencing device/ mass spectrometer.  The measurement is carried out, unchanged, whether or not the judicial exception is applied. (Cleveland Clinic Foundation: using 
The improvement in the representation of the immune system (carried out by the judicial exception) does not require a non-conventional interaction with a specific element of a computer as was required in Enfish.  The improvement in the analysis of the measured data (carried out by the judicial exception) does not improve the functionality of the computer itself.  It does not improve a technology by enabling the automation of a task which previously could not be performed as in McRo.
	The provision of the abstract idea (or natural law), comprising the steps encompassing mathematical concepts and/or metal steps, as the improved aspect is insufficient to achieve eligibility “unless there is some other inventive concept in its application.” Flook, 437 U.S. at 594, 198 USPQ at 199 (MPEP 2106.04(I)).
	Further, with respect to the arguments regarding the alleged improvement, it is unclear that the independent claims recite all the necessary and sufficient steps required to achieve that improvement.  MPEP 2106.05(a): “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107.”
	The MPEP sets forth that “if the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 CFR 1.132  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631